Order filed December 8, 2021




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-21-00584-CV
                                 ____________


                                   ____________

                     K.G., Appellant
                            v.
  DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 20CP0025


                                      ORDER

      This is an accelerated appeal from an order for termination in a parental
termination appeal. Appellant’s brief was due November 29, 2021. No brief was
filed. On November 30, 2021, we issued an order directing appellant’s appointed
counsel to file a brief on or before December 9, 2021.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      On, December 8, 2021, counsel filed a motion to extend time to file
appellant’s brief until January 9, 2022. That motion is DENIED.

      We order appellant’s appointed counsel, Gabe Perez, to file appellant’s brief
no later than December 20, 2021. If the brief is not filed by that date, counsel may
be required to show cause why he should not be held in contempt of court. In
addition, the court may require appointment of new counsel due to the failure to
timely file appellant’s brief.

                                  PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.




                                         2